COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Yigal Bosch v. Frost National Bank

Appellate case number:    01-14-00191-CV

Trial court case number: 2009-63337

Trial court:              133rd District Court of Harris County

       On April 4, 2014, Appellant Yigal Bosch filed a Motion to Use Clerk’s Records in Case
01-13-00190-CV.
       The motion is GRANTED. The Clerk of this Court is instructed to transfer the trial court
record from appellate cause number 01-13-00190-CV to 01-13-00191-CV. Appellant is
responsible for obtaining any additions to the trial clerk’s record not already included in 01-13-
00190-CV.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually     Acting for the Court


Date: April 17, 2014